United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.O., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1886
Issued: February 24, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 26, 2016 appellant filed a timely appeal from a September 19, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she was
totally disabled for work on April 28, May 10, and 16, 2016, causally related to accepted lumbar
and thoracic sprains.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on October 30, 2014 appellant, then a 55-year-old nurse, slipped
and fell backward on a wet floor, causing thoracic and lumbar sprains.2 She remained under
medical treatment. Following a period of intermittent work absences, appellant returned to work
in a modified-duty position on June 29, 2015, working four hours a day. OWCP paid her wageloss compensation for the remaining four hours a day, as well as intermittent absences for
medical appointments, from July 27, 2015 to April 15, 2016.
On May 4, 2016 appellant submitted claims for compensation (Form CA-7) for three
hours of work absence to attend physical therapy appointments on each of the following dates:
April 19, 20, 21, 26, 27, 29, and May 2, 4, 10, and 11, 2016. She also claimed eight hours of
compensation for April 28, 2016, asserting that she was medically unable to work.
In May 13 and 23, 2016 letters, OWCP advised appellant of the type of evidence needed
to establish her claim for wage-loss compensation, including a statement from her attending
physician explaining how and why the accepted thoracic and lumbar sprains disabled her from
work on the dates claimed. It afforded her 30 days to submit such evidence.3
In response, appellant submitted July 31 and September 17, 2016 letters, contending that
she suffered psychological trauma due to the accepted injuries. She requested that OWCP refer
her for an impairment rating of the lower extremities. Appellant also submitted additional
medical evidence.
In an April 27, 2016 report, Dr. Louise Lamarre, an attending family practitioner,
reviewed appellant’s history of injury. She diagnosed lumbar and thoracic sprains, an L5-S1 disc
displacement, and lumbar radiculopathy. Dr. Lamarre noted that appellant’s condition had
improved.
Dr. Raymond Gibbons, an attending Board-certified general surgeon, provided a June 2,
2016 report diagnosing lumbar and thoracic sprains. He recommended continued duty
restrictions. Dr. Ranil Ninala, an attending Board-certified physiatrist, provided reports from
June 30 to September 1, 2016 diagnosing a lumbosacral sprain-strain with radiculopathy.4
By decision dated September 19, 2016, OWCP denied appellant’s claim for
compensation for disability from work on April 28, May 10, and 16, 2016, finding that she had
submitted no medical evidence demonstrating that she was disabled from work on the dates

2

The employing establishment issued an authorization for medical treatment (Form CA-16) on
November 5, 2014.
3

In a May 17, 2016 decision, OWCP denied appellant’s claim for intermittent wage-loss compensation for
December 18, 2015 through January 18, 2016; January 25, 29, March 9, and 21 through 31, 2016. Appellant did not
appeal this decision.
4

Appellant underwent a functional capacity evaluation on July 18, 2016. She participated in physical therapy and
a counseling program in August 2016.

2

claimed. In its decision, OWCP did not adjudicate whether appellant established entitlement to
compensation for the remainder of the dates claimed.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.5 Under FECA, the term
“disability” is defined as an inability, due to an employment injury, to earn the wages the
employee was receiving at the time of the injury, i.e., an impairment resulting in loss of wageearning capacity.6
For each period of disability claimed, the employee has the burden of establishing that he
or she was disabled for work as a result of the accepted employment injury.7 Whether a
particular injury causes an employee to become disabled from work and the duration of that
disability are medical issues that must be proved by a preponderance of probative and reliable
medical opinion evidence.8 The Board will not require OWCP to pay compensation for
disability in the absence of medical evidence directly addressing the specific dates of disability
for which compensation is claimed. To do so would essentially allow an employee to self-certify
her disability and entitlement to compensation.9
ANALYSIS
Appellant claimed that accepted thoracic and lumbar sprains disabled her from work for
three hours on April 28, May 10, and 16, 2016. She has the burden of establishing by the weight
of the substantial, reliable, and probative evidence that she was totally disabled for work for the
claimed period due to the accepted injuries.10
In support of her claim, appellant provided her July 31 and September 17, 2016 letters
explaining why she believed her disability was due to the accepted conditions. As these
documents are not medical evidence, they are insufficient to meet appellant’s burden of proof.11
Appellant also submitted an April 27, 2016 report from Dr. Lamarre, an attending family
practitioner, a June 2, 2016 report from Dr. Gibbons, an attending Board-certified general
surgeon, and reports from June 30 to September 1, 2016 by Dr. Ninala, an attending Boardcertified physiatrist. However, none of these reports offer an opinion on appellant’s condition on
5

Joe D. Cameron, 41 ECAB 153 (1989).

6

See Prince E. Wallace, 52 ECAB 357 (2001).

7

Dennis J. Balogh, 52 ECAB 232 (2001).

8

Gary J. Watling, 52 ECAB 278 (2001).

9

Fereidoon Kharabi, 52 ECAB 291 (2001).

10

Alfredo Rodriguez, 47 ECAB 437 (1996).

11

See James A. Long, 40 ECAB 538 (1989); Susan M. Biles, 40 ECAB 420 (1988).

3

April 28, May 10, or 16, 2016. The physicians did not find appellant disabled for work for any
portion of those dates. Therefore, their reports are insufficient to meet appellant’s burden of
proof.12
The Board notes that OWCP advised appellant by May 13 and 23, 2016 letters of the type
of evidence needed to establish her claim, including her physician’s well-reasoned explanation of
how the accepted conditions disabled her for work for the dates claimed. However, appellant did
not submit such evidence. Therefore, OWCP’s September 19, 2016 decision denying appellant’s
claim for compensation on April 28, May 10, and 16, 2016 is proper under the law and facts of
the case.
On appeal, appellant asserts that she attended physical therapy on May 10 and 11, 2016,
but was unable to obtain the notes for those visits. She also contends that Dr. Lamarre’s
April 27, 2016 report is sufficient to establish that she was also disabled for work on
April 28, 2016. However, as found, Dr. Lamarre’s April 27, 2016 opinion did not indicate that
appellant was disabled for work on any date. She did not hold appellant off work on
April 28, 2016.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she was
totally disabled for work on April 28, May 10, and 16, 2016, causally related to accepted lumbar
and thoracic sprains.

12

Supra note 9.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 19, 2016 is affirmed.
Issued: February 24, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

